Citation Nr: 0123272	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.  

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the veteran's application to 
reopen a claim for service connection for residuals of a back 
injury.  


FINDINGS OF FACT

1.  In October 1986, the RO denied service connection for 
residuals of a back injury; the veteran was duly notified of 
the decision in October 1986.  The letter notifying the 
veteran his claim was denied was returned as undeliverable 
but there were no other alternative addresses for the veteran 
and he did not enter a notice of disagreement with the 
determination within one year of the date of notice of the 
rating decision.  

2.  Evidence added to the record since the October 1986 RO 
decision is relevant and so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for residuals of a back 
injury.  


CONCLUSIONS OF LAW

1.  The October 1986 RO decision denying entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence received since the October 1996 RO is new and 
material, and the veteran's claim for service connection for 
residuals of a back injury is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001), which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the June 1999 Statement of the Case, including the 
standard for "new and material evidence" under 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board concludes that any duty 
to assist and duty to notify have been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.

Relevant Laws and Regulations.  Generally, a final decision 
issued by a RO may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background.  The veteran entered active duty in 
February 1972.  The claims folder does not include a service 
entrance examination report.  In August 1973 the veteran was 
examined.  The Report of Medical examination revealed the 
spine was normal.  On his Report of Medical History dated in 
August 1973 the veteran denied any history of recurrent back 
pain.  

Service medical records reveal that the veteran complained of 
back pain in September 1974.  A previous history had been 
noted in May of that year.  The veteran had pain when taking 
a deep breath.  The pain started in the upper lumbar region 
and moved up to the top of the thoracic column.  Physical 
examination revealed the pain ran from the lumbar region to 
the thoracic region along the left of the spine.  He had full 
range of motion.  The impression was muscle strain and he was 
given pain medication and told to return if the condition 
worsened.  

Additional service medical records show that the veteran 
complained of severe back pain in November 1974.  He gave a 
history of a recent automobile accident.  He was planning to 
go to the hospital but decided not to go.  He had mild pain 
in the right leg with stiffness of the neck.  He had 
difficulty lying on his back and stated he could not sit 
down.  He appeared to have difficulty in walking.  When his 
left and right legs were lifted he had pain in the left lower 
side of his back.  No muscle spasms were noted.  When he bent 
over he had sharp pain in the middle of his back.  It then 
shot up and his full back hurt.  There was no discoloration 
or deformity.  X-rays of the cervical, thoracic and lumbar 
spine revealed positive findings limited to some wedging of 
T-12 anteriorly, which could represent an acute compression 
fracture if the patient was symptomatic in that area.  

A follow-up visit report in December 1974 reveals the veteran 
had reported to the emergency room the evening before with 
extreme lower back pain.  The medical officer said he had a 
contusion to the area.  He was given a no duty chit and 
Fiorinal.  The Fiorinal made him extremely drowsy so that he 
could hardly walk.  It felt as if his leg muscles were 
tightening up on him.  The veteran said that he could not sit 
down or bend his back because of the pain.  He had localized 
tenderness over the lower back.  There was no swelling or 
discoloration.  A further evaluation was recommended.  A note 
follows that states, "Symptoms out of proportion to 
objective findings.  Alleges both sides of lumbar area very 
tender, but if attention directed patient does not notice 
palpation of back.  Impression is contusion.  An orthopedic 
consultation sheet dated in December 1974 reveals the veteran 
was a passenger in a car on November 27th when the car was 
hit from behind.  The veteran was sitting in the right front 
seat.  He complained of severe back pain with stiffness in 
the legs.  Physical examination revealed the back was held in 
extreme lumbar lordosis.  It was tender to palpation over the 
entire lumbar and thoracic spine and musculature.  Range of 
motion was markedly limited.  The examiner noted he did not 
agree with the X-rays report noting a compressed fracture.  
He concluded the X-ray was within normal limits.  The 
impression was back pain with a great deal of psychogenic 
overlay.  It was recommended that the veteran not work for 
seven days and then be on light duty for two to three weeks.  
Several days later it was noted the veteran took a whirlpool 
bath which helped his back to some extent.  A follow up note 
in December 1974 revealed the veteran complained his back was 
hurting more that morning.  He legs had given out the 
previous day with shooting pains radiating up his spine.  He 
was to return for a whirlpool bath every other day.  

A copy of a Report of Medical Examination dated in February 
1975 reveals the portion titled clinical evaluation was not 
filled out.  On the reverse it was not checked whether the 
veteran was or was not qualified for service.  

The veteran was separated from the service in February 1975.  
He filed an application for VA benefits in September 1975.  
He requested service connection for residuals of an injury 
which occurred when he was in a car accident about 
Thanksgiving time in 1974.  He wore a neck brace and a back 
brace around his abdomen to support his back.  A Reference 
Slip dated in November 1975 reveals the veteran did not 
report for VA examination.  In December 1975 the RO wrote the 
veteran a letter to explain that since he had failed to 
report for a VA examination his claim was denied.  

In February 1977 the veteran again submitted a claim for 
service connection for back trouble as a result of an 
automobile accident.  The RO responded to the veteran by 
letter in February 1977 and listed the evidence he should 
submit.  The RO informed him he had one year to submit the 
requested evidence.  

The veteran submitted a claim for service connection for a 
lower back injury in April 1982.  The veteran wrote he had 
been treated for the low back injury at Camp Pendleton, the 
VA hospitals in Waco and Denver and the Colorado General 
Hospital in Denver.  In May 1982 the RO requested the 
veteran's medical records from each of the above facilities.  

The RO received the veteran's records from the Denver VA 
Hospital in May 1982.  They included a copy of an April 1981 
VA X-ray report of the lumbar spine.  It revealed a minimal 
scoliosis with convexity to the left.  It was noted it could 
be positional.  The exam was otherwise normal.  

The VA hospital in Waco responded in June 1982 that no 
records were available for the veteran during the time period 
requested by the RO.  

In June 1982 the RO received medical records from the 
Colorado General Hospital.  They included records for 
treatment of mid-thoracic back pain in December 1981.  The 
veteran had exacerbated an "old injury" while lifting 
luggage the previous day.  He had an acute onset of mid-
thoracic pain.  The veteran denied any numbness, pain or 
weakness in the lower extremities.  

The RO in a July 1982 rating decision denied the claim for 
service connection for residuals of a back injury.  The 
veteran was notified his claim had been denied in an August 
1982 letter.  

In May 1986 the veteran requested a reevaluation of his 
service connected disability.  The veteran stated he was 
receiving treatment at the VA hospital.  His address was 
listed as in Houston, Texas.  

The RO requested his records from the VA Hospital in Houston.  
His records from the Houston VA hospital were received in 
August 1986.  Those records included April 1981 VA records of 
treatment for low back pain.  The veteran reported he 
initially injured his back in service lifting tank track.  
Also he had been hit by a car.  He had had episodic pain 
since.  Recently, he noted increasing sharp low back pain in 
the lumbosacral area.  It had increased in intensity and 
radiated to his left hip and into the left leg.  He had 
weakness of the left ankle.  He reported that last August he 
had exacerbation of his low back pain and had bowel 
incontinence.  Physical examination revealed straight leg 
raising was negative on the right and left.  The assessment 
was low back pain with no neurological findings, per se.  
April 1986 VA records again noted chronic low back pain.  The 
veteran was referred for a CT scan and myelogram in April 
1986.  April 1986 VA X-rays of the lumbar spine revealed a 
transitional segment of the left lumbar sacral spine, 
otherwise were unremarkable.  
A Confirmed Rating Decision dated in October 1986 reveals 
that the RO denied the veteran's application to reopen his 
claim for service connection for residuals of a back injury.  
An October 1986 letter from the RO to the veteran informed 
him the evidence he had submitted to reopen his claim was not 
new and material.  The October 1986 letter from the RO to the 
veteran was returned by the U. S. Post Office in November 
1986.  It was stamped "return to sender, attempted-not 
known."  The letter was addressed to the veteran at the 
address he had written in his application to reopen his claim 
in May 1986.  

In March 1998 the veteran requested that his claim be 
reopened.  He stated he was currently being treated at the 
VAMC (VA Medical Center) in Las Vegas.  Previously he had 
been treated at the Houston VAMC.  The RO wrote the veteran a 
letter in June 1998.  The RO requested the veteran identify 
any other facilities where he had been treated for a back 
injury.  

In July 1998 the RO received the veteran's outpatient 
treatment records from the Las Vegas OPC (Outpatient Clinic).  
An official with that VA facility indicated there were no 
treatment records on file from the VA in Houston.  The 
records included treatment for diabetes mellitus, but there 
were no records of treatment for back pain.  

Also received in July 1998 were treatment records from the 
VAMC in Houston.  August 1986 VA records noted complaints of 
left leg pain, which began in 1972 after a lifting injury.  
Straight leg raising was positive on the left.  X-rays noted 
a large transverse process on the left.  The additional 
evidence included November 1986 clinical records, which noted 
a history of back pain.  Subsequent November 1986 VA records 
noted intercostal muscle tenderness following an upper 
respiratory infection.  The diagnosis was thoracic 
intermuscular tendonitis.  

A VA examination of the spine was conducted in July 1998.  No 
medical records were available to the examiner.  The veteran 
told the examiner that he injured his back in 1973.  He 
picked up heavy tracks and injured his back.  He reported 
being hospitalized at Camp Pendleton Naval Hospital.  The 
veteran's current complaints included pain, weakness, 
stiffness, fatigability and lack of endurance.  He had low 
back pain with radiation up his back of an intensity of 8 to 
10 (on a scale of 1 to 10).  His legs gave out and were numb 
and he was unable to walk.  The examiner ordered an MRI and 
an orthopedic consult.  X-rays in July 1998 revealed minimal 
levolumbar scoliosis.  There was evidence of transitional 
anatomy with partial sacralization of the left L5 vertebral 
body and mild narrowing of the L5-S1 level.  An MRI of the 
lumbar spine revealed partial sacralization of the L5 
segment, with left sided pseudoarthrosis which could produce 
local pain, and it was noted that there was degeneration of 
the L5-S1 disc with right sided dorsal disc protrusion 
causing mild mass effect on the right S1 nerve root in the 
lateral spinal canal.  The diagnosis was partial 
sacralization of L5 with left side pseudoarthrosis S1 status 
post local pain.  Degeneration of the L5-S1 disc with right 
sided dorsal disc, with protrusion of the right S-1 and 
radiculitis was also noted.

A November 1998 rating decision denied the veteran's 
application to reopen his claim for service connection for 
residuals of a back injury in service.  In April 1999 the 
veteran filed a notice of disagreement with the November 1998 
rating decision.  The RO issued a statement of the case in 
June 1999.  The RO informed the veteran that the diagnosis 23 
years after service could not be linked to the inservice back 
injury and was not shown on the veteran's physical discharge 
examination.  In October 1999 the veteran submitted his 
substantive appeal.  

The veteran testified at a hearing at the RO in January 2000 
that he was a tank mechanic in service.  (T-1).  He was 
lifting tank track when he hurt his back.  That was before 
his jeep accident.  (T-2).  He was in a jeep when he was hit 
from the rear by a vehicle.  (T-3).  The veteran's 
representative again stated the veteran had been treated at 
the VA in Houston and the VA in Denver.  Those records had 
been secured and placed in the claims folder.  He indicated 
there were records at the VA in Waco for the period from 1975 
to 1981.  The veteran reported having no treatment in Reno.  
He stated he would secure statements from C.K. and his wife 
who knew him at the time of his discharge.  (T-4,5).  The 
veteran also stated he was treated by his family physician 
who had died.  The physician's name was inaudible.  He did 
not know if he could obtain those records.  (T-6).  

In March 2000 the veteran submitted a statement from his 
former spouse and stepdaughter.  They both indicated the 
veteran had a back problem.  He also submitted a statement 
from his dentist to the effect that prior to service the 
veteran did not have a back problem.  The veteran's daughter 
wrote in a statement received in April 2000, that she was 
born in October 1974 and that she and her mother had known 
the veteran had severe chronic back pain.  

The veteran's representative in April 2000 submitted a 
statement from the veteran.  He indicated he was an inpatient 
in a VA medical center in an Alcohol Program.  He was also 
scheduled to fly to Las Vegas for back surgery on April 20, 
2000.  

A Routing and Transmittal slip dated in May 2000 revealed the 
Temple Texas VA responded to a request for records indicating 
there was no veteran by that name in their computer.  

The veteran submitted copies of Las Vegas VAMC medical 
records dated in May 2000.  They included references to his 
scheduled back surgery.  

A Supplemental Statement of the Case/Hearing Decision was 
issued in June 2000.  The Hearing Officer concluded that the 
evidence submitted was not new and material because it was 
duplicative of evidence that had previously been submitted.  

A June 2000 letter reveals the veteran was awarded disability 
benefits from the Social Security Administration.  

In July 2000 the Reno VAMC responded to the RO request for 
records.  They stated the veteran's records had permanently 
been transferred to the Houston VAMC.  

The veteran submitted a statement from his VA physician (Dr. 
M) in September 2000.  Dr. M wrote the following:

I have been asked to review the military 
record for (the veteran).  (The veteran) 
is a patient of mine at the VAMC Las 
Vegas, NV and feels his current back 
problem is related to a service connected 
injury.  

The record was reviewed and indicated 
that (the veteran) was injured in a motor 
vehicle accident on 27 November 1974, 
while on active duty in the USMC, 
stationed at Camp Pendleton, CA.  He was 
evaluated by an orthopedic surgeon, Dr. 
G. on 5 December 1974.  There did appear 
to be the question of a compression 
fracture of the twelfth thoracic 
vertebrae, but the orthopedic surgeon 
felt this to be normal.  

Being that the accident and back pain 
started while (the veteran) was on active 
service I am assuming that this qualifies 
as a service connected back problem.  
This is my opinion only and does not 
represent the Veterans Administration, 
nor does it in any way replace a full C&P 
evaluation.  

The RO received copies of the veteran's outpatient treatment 
records from the Las Vegas VA in December 2000.  They 
included an September, October, November  1998 VA medical 
records.  A November 1998 assessment of L5-S1 radiculopathy 
on the right with sensory neuropathy versus other neuropathy 
of the left leg was noted.  Beside that assessment was 
written "? Etiol."  Also included were March 2000 records, 
which noted an April 20, 2000 neurosurgery appointment.  
Decompression surgery had been recommended in the past and 
the veteran had decided to consider it.  

A supplemental statement of the case was issued to the 
veteran in February 2001.  

Analysis.  The Court has held that VA is required to review 
for newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  

The initial determination in this case is what is the last 
final disallowance of the claim.  Prior to the November 1998 
rating decision that is the subject of this appeal, the RO 
had previously denied the veteran's request to reopen his 
claim for service connection for a back disability in October 
1986.  The RO sent the veteran a letter in October 1986 to 
inform him his request had been denied.  The letter was 
returned as undeliverable.  The regulations state that a 
determination of the RO is only final if the claimant was 
properly notified and an appeal was not perfected.  38 C.F.R. 
§ 20.1103 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) in the recent case of Woods v. Gober, 14 Vet. 
App. 214 (2000) addressed the question of whether or not a 
veteran has been properly notified in cases where the notice 
of the adverse VA decision is returned as undeliverable.  The 
Court recognizes the presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued.  See Davis (Desmond) v. 
Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 
2 Vet. App. 62, 64-65, mot. for recons. granted, mot. to 
dismiss denied, 2 Vet. App. 307 (1992); Chute v. Derwinski, 1 
Vet. App. 352, 353 (1991).  The presumption can be rebutted 
by clear evidence to the effect that VA's 'regular' mailing 
practices are not regular or that they were not followed", 
and the "burden then shifts to the Secretary to establish 
that the VA decision was mailed to the veteran".  Absent 
evidence that the veteran notified VA of a change of address 
and absent evidence that any notice sent to him at his last 
known address has been returned as undeliverable, VA is 
entitled to rely on that address.  See Cross v. Brown, 9 Vet. 
App. 18, 19 (1996); Thompson (Charles) v. Brown, 8 Vet. App. 
169, 178-79 (1995), recons. on other grounds, 9 Vet. App. 173 
(1996); see also Hyson, 5 Vet. App. at 264-65.  "However, 
where a mailing is returned as undeliverable and a claimant's 
file discloses other possible and plausible addresses, VA 
must attempt to locate the veteran at the alternative known 
addresses."  Cross, supra; see also Thompson (Charles) and 
Hyson, both supra.  
Where, as here, an RO has sent to a veteran notice of an RO 
decision but that notice was returned as undeliverable, that 
RO has the obligation to ascertain by a review of the claims 
file whether there are "other possible and plausible 
addresses" for the veteran.  Cross, 9 Vet. App. at 19-20. 

In this case the veteran had previously filed for service 
connection on two occasions and then failed to appear for 
examinations or failed to respond to the RO's instructions 
regarding how to complete his application for benefits.  
There is no communication from the veteran in the claims 
folder which contains any other possible or plausible 
addresses for the veteran at the time of the October 1986 
rating decision.  The October 1986 letter to the veteran was 
addressed to him at the address he listed when he requested 
his claim be reevaluated.  The veteran did not communicate 
any other alternative address between the date of his request 
to reopen and the October 1986 letter.  A review of the 
veteran's claims files indicates he had moved frequently 
since his separation from the service.  There is nothing in 
the claims folder which indicates any of his previous 
addresses were plausible alternative current addresses.  The 
Board finds that the RO discharged its duty to notify the 
veteran of the October 1986 decision and therefore the 
decision became final.  

The evidence submitted since the October 1986 rating decision 
included a letter from the veteran's VA physician.  The 
physician reviewed the service medical records and concluded 
that, as the veteran's back pain began in service, he assumed 
it qualified as a service connected problem.  Also submitted 
were additional X-ray reports taken at the VA in July 1998, 
which often additional information about the nature of the 
veteran's back pathology.  The veteran also testified as to 
the events in service which caused his back injury in 
service.  The statement of his physician, his testimony in 
January 2000 and the additional VA X-ray reports are new and 
were not previously of record.  

The additional evidence is relevant to the issue of service 
connection for a back disability.  As it is evidence as to 
the nature, etiology and current pathology of veteran's back 
pain, the evidence is so significant that it must be 
considered in order to fairly adjudicate the claim for 
service connection for a back disability.  
The veteran's claim for service connection a back disability 
is reopened.  The Board finds that the additional evidence is 
relevant to the issue of the etiology of the veteran's 
current back disorder, and it contributes to a more complete 
picture of the origins of the veteran's claimed disability.  
The Federal Circuit has clearly stated that new and material 
evidence does not have be of such weight as to change the 
outcome of the prior decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The veteran's records of treatment, 
the opinion of the VA physician and his testimony which 
reveal a more complete picture of his injury in service and 
continuity of symptoms would be of value to a physician in 
determining the origins of his current back pathology.  

The evidence submitted since the RO previously denied the 
claim is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the veteran's claim for service connection for a 
back disability is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a back disability; 
to this extent only, the appeal is granted subject to the 
following remand provisions.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100. It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
the claim.

A June 2000 letter reveals the veteran has been awarded 
Social Security Disability benefits.  The claims folder does 
not include any copies of the medical records from the Social 
Security Administration.  Those records must be obtained and 
associated with the claims folder.  VCAA, supra; 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 66 Fed. Reg. 45,620 (Aug. 29, 
2001), to be codified at 38 C.F.R. § 3.159; Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board finds that a medical opinion must be 
obtained from an appropriate specialist to address the issue 
of whether it is at least as likely as not that the veteran's 
current back pathology is related to a back injury in 
service.  

It is also the Board's judgment that the RO must review the 
claims file and address in the first instance whether any 
additional notification or development action is required 
under the VCAA regarding the issues on appeal, to include the 
new notification requirements and development procedures 
contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 66 Fed. Reg. 45,620 (Aug. 
29, 2001), to be codified at 38 C.F.R. § 3.159. 


Accordingly, this case is REMANDED for the following actions:  

1.  The RO should request that the 
veteran identify the name and address of 
any health care provider who has treated 
him for a back disability since his 
separation from the service.  After 
obtaining the necessary releases, the RO 
should obtain any records that are not 
already in the claims folder.  

2.  The RO must review the claims file to 
determine whether any additional 
notification or development action is 
required under the VCAA regarding the 
issue on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), to be 
codified at 38 C.F.R. § 3.159.  

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 38 
U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

4.  The RO should then arrange for a VA 
examinations by a neurologist and an 
orthopedist to determine the nature and 
etiology of any back disability or 
pathology of the thoracolumbar spine that 
may be present, to include degenerative 
disc disease and a compression fracture 
with wedging at T-12.  The examiner must 
opine whether it is it at least as likely 
as not that any current back disability 
is causally linked to any incident of 
service, including an injury.  All 
indicated studies should be accomplished.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

Thereafter, the RO should readjudicate the claim for 
entitlement to service connection for residuals of a back 
disability.  If the benefit sought on appeal remain denied, 
the appellant and his representative should be provided a 
supplemental statement of the case and an appropriate period 
of time for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, he is hereby 
notified that failure without good cause shown to report for 
a scheduled VA examination may adversely affect the outcome 
of his claim.  See 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



